DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US Patent 5250757) in view of Kinsley (US PG. Pub. 2006/0189175).

Regarding claim 1 – Kawakami teaches an electronic component (figs. 1-2) comprising: a board body (1 [column 3 line 3] Kawakami states, “insulating base material 1”) including a connection pad (3/7 [column 3 line 4] Kawakami states, “connecting terminals 3”) in a terminal portion (6 [column 3 line 18-19] Kawakami states, “connecting terminal forming region 6”) that is a region including at least an edge portion of a first main surface (figures 1 and 2 show “edge portion” having the connection region); a first cover layer (5 [column 3 line 14-15] Kawakami states, “solder resist layer 5”) covering the first main surface so that at least the terminal portion (6) is exposed (figure 1 shows the terminal portion 6 being “exposed); and a second cover layer (8 [column 3 line 25] Kawakami states, “overcoat layer 8”) on the first main surface so as to surround at least part of the terminal portion (figure 1 shows the second 
 	Kawakami does not teach wherein the second cover layer has a shape that enables positioning of a fixture, the fixture including a terminal electrically connectable to the connection pad and being removably connectable to the board body.
 	Kinsley teaches an electronic component (fig. 4 [paragraph 0034] Kinsley states, printed circuit board 302”) having a second cover layer (second cover layer 328 formed upon first covering layer 330 [paragraph 0035] Kinsley states, “nonconductive layers 328-340”) wherein the second cover layer (328) has a shape that enables positioning of a fixture (304), the fixture including a terminal (356 [paragraph 0038] Kinsley states, “contact 356”) electrically connectable to the connection pad (350 [paragraph 0038] Kinsley states, “conductive contact 350”) and being removably connectable to the board body (board body comprised of layers 332-336 [paragraph 0007] Kinsley states, “One advantage of such memory modules is their ease in insertion into and removal from the electronic device by the use of a multi-contact connection system as described above”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component having the connection pad and the first and second cover layer as taught by Kawakami with the fixture having a terminal electrically connectable to the connection pad and being removable as taught by Kinsley because removable electronic components allows for easy and fast changing (in comparison to soldered/permanent fixtures) of the electronic component 

Regarding claim 2 – Kawakami in view of Kinsley teach the electronic component according to claim 1, wherein the first cover layer (Kawakami; figs. 1-2, 5) is a solder mask (5 [column 3 line 14-15] Kawakami states, “solder resist layer 5”).

Regarding claim 3 – Kawakami in view of Kinsley teach the electronic component according to claim 1, wherein the second cover layer (Kawakami; figs. 1-2, 8) is an ink layer ([column 3 lines 57-58] Kawakami states, “overcoat layer 8 is realized by applying an insulating ink”).

Regarding claim 4 – Kawakami in view of Kinsley teach the electronic component according to claim 1, wherein the second cover layer (Kawakami; figs. 1-2, 8) is on the first cover layer (5; claimed structure shown explicitly in figure 2).

Regarding claim 5 – Kawakami teaches an electronic component (figs. 1-2) having: a board body (1 [column 3 line 3] Kawakami states, “insulating base material 1”) including a connection pad (3/7 [column 3 line 4] Kawakami states, “connecting terminals 3”) formed in a terminal portion (6 [column 3 line 18-19] Kawakami states, “connecting terminal forming region 6”) that is a region including at least an edge portion of a first main surface (figures 1 and 2 show “edge portion” having the connection region); a first cover layer (5 [column 3 line 14-15] Kawakami states, “solder resist layer 5”) covering 
 	Kawakami does not teach an electronic apparatus comprising an electronic component; wherein the second cover layer has a shape that enables positioning of a fixture, the fixture including a terminal electrically connectable to the connection pad and being removably connectable to the board body.
 	Kinsley teaches an electronic apparatus (fig. 4, all elements shown) comprising an electronic component (fig. 4 [paragraph 0034] Kinsley states, printed circuit board 302”) having a second cover layer (328 [paragraph 0035] Kinsley states, “nonconductive layers 328-340”); wherein the second cover layer (328) has a shape that enables positioning of a fixture (304), the fixture including a terminal (356 [paragraph 0038] Kinsley states, “contact 356”) electrically connectable to the connection pad (350 [paragraph 0038] Kinsley states, “conductive contact 350”) and being removably connectable to the board body (board body comprised of layers 332-336 [paragraph 0007] Kinsley states, “One advantage of such memory modules is their ease in insertion into and removal from the electronic device by the use of a multi-contact connection system as described above”).
.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PG. Pub. 2019/0391202) in view of Kawakami et al.

Regarding claim 6 – Chang teaches an electronic component test system (figs. 1-2, 4a-5, 1 [paragraph 0018] Chang states, “The system 1 includes a device under test (DUT) 10”) comprising: an electronic component (fig. 1, 101 [paragraph 0019] Chang states, “the DUT 10 may include a printed circuit board 101, a circuit under test (CUT) 102 disposed on the printed circuit board 101”); and a test apparatus (20 [paragraph 0018] Chang states, “The control circuit 20 is coupled to the exposed test pads 120 through a clamping fixture 50”), wherein the electronic component (101) includes: a board body (see board body of PCB 101 shown in figure 4B) including a connection pad (120 [paragraph 0018] Chang states, “exposed test pads 120”) in a terminal portion (right portion of board body), wherein the test apparatus (20) includes: a fixture (fig. 1, 50 
 	Chang does not teach wherein the electronic component includes: a board body including a connection pad in a terminal portion that is a region including at least an edge portion of a first main surface; a first cover layer covering the first main surface so that at least the terminal portion is exposed; and a second cover layer on the first main surface so as to surround at least part of the terminal portion; wherein the second cover layer has a shape that enables positioning of the fixture.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component test system having an electronic component with a board body including a connection pad as taught by Chang with the electronic component having the pads along the edge and having a first and second cover layer as taught by Kawakami because Kawakami states regarding the electronic component, “a printed wiring board in which even in circuits of high density a short circuiting between the connecting terminals and a reduction in the insulating property between elements of the circuit pattern do not occur” [column 2 lines 6-10].

Regarding claim 7 - Chang in view of Kawakami teach the electronic component test system according to claim 6, wherein the fixture (Chang; fig. 4A, 50) includes a first clamping piece (top clamping piece having conductive pins 520 thereon) and a second clamping piece (502 [paragraph 0023] Chang states, “clamping arm 502”) for clamping the electronic component (101), wherein the first clamping piece includes the terminal (520), and wherein the second clamping piece (502) has a buffer material (material shown supporting the bottom surface of the electronic component 101 and pressed upward by second clamping piece 502) that comes into contact with the electronic component (claimed structure shown in figure 4A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sullivan et al. (US Patent 5743750) discloses an electrical connector for straight-through connection and breakout testing of data communication lines.
Chandra (US PG. Pub. 2019/0162768) discloses a test apparatus for signal integrity testing of connectors.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847